Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 5/10/22. Claims 1-18 are pending with claims 1, 7 15 and 17 in independent form.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, An image processing apparatus comprising: one or more processors; and at least one memory storing executable instructions which, when executed by the one or more processors, cause the image processing apparatus to: scan first code from a first image captured by a first camera; acquire a second image captured by a second camera different from the first camera in a case where a piece of the first code has not been successfully scanned from the first image; scan second code from the second image; compare the first code scanned from the first image with the second code scanned from the second image; and acquire at least a piece of the second code scanned from the second image instead of a piece of the first code that has not been successfully scanned from the first image in a case where the first code scanned from the first image and the second code scanned from the second image are at least partially same as a result of the comparison. With respect to claim 7 and all its dependencies, An image processing apparatus comprising: one or more processors; and at least one memory storing executable instructions which, when executed by the one or more processors, cause the image processing apparatus to: scan first code from a first image captured by a first camera; acquire an image capturing state in a case where image is captured by a -3-Amendment for Application No.: 17/089274 Attorney Docket: 10199895US01 plurality of cameras other than the first camera; select a second camera from the plurality of cameras based on the image capturing state in a case where a piece of the first code has not been successfully scanned from the first image; acquire a second image captured by the second camera; scan second code from the second image; and acquire a piece of the second code scanned from the second image instead of the piece of the first code that has not been successfully scanned from the first image. With respect to claim 15 and all its dependencies, An image processing method comprising: scanning first code from a first image captured by a first camera; acquiring a second image captured by a second camera different from the first camera in a case where a piece of the first code has not been successfully scanned from the first image; scanning second code from the second image; comparing the first code scanned from the first image with the second code scanned from the second image; and acquiring at least a piece of the second code scanned from the second image instead of a piece of the first code that has not been successfully scanned from the first image in a case where the first code scanned from the first image and the second code scanned from the second image are at least partially same as a result of the comparison. With respect to claim 17 and all its dependencies, An image processing method comprising: scanning first code from a first image captured by a first camera; acquiring an image capturing state in a case where image is captured by a plurality of cameras other than the first camera; selecting a second camera from the plurality of cameras based on the image capturing state in a case where a piece of the first code has not been successfully scanned from the first image; -5-Amendment for Application No.: 17/089274 Attorney Docket: 10199895US01 acquiring a second image captured by the second camera; scanning second code from the second image; and acquiring a piece of the second code scanned from the second image instead of the piece of the first code that has not been successfully scanned from the first image. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH